Citation Nr: 1735198	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  03-32 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for residuals of a right leg injury, to include deep venous thrombosis of the right lower extremity with pulmonary embolus.


REPRESENTATION

Veteran represented by:	Josephine C. Townsend, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from January 1959 to March 1962 in the United States Army.  

This case was initially before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In a July 2005 decision, the Board denied the claim and the Veteran appealed to the United States Court of Appeals for Veterans' Claims (Court).  In March 2007, the Court granted a Joint Motion, vacating and remanding the issue on appeal.  

In a July 2007 decision, the Board again denied the claim; however, the record reflects that the decision was not properly dispatched.  

The Veteran testified before the undersigned in June 2016; a copy of the transcript is of record.

In November 2016, the Board reissued the July 2007 decision and the Veteran again appealed to the Court.  In June 2017, the Court granted a May 2017 Joint Motion, vacating the July 2007 decision and remanding the case back to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.

REMAND

During the June 2016 Board hearing, the Veteran testified that he injured his right leg during physical training when he fell into a hole while running.  He stated that the injury occurred in 1959, shortly after he began service.  He indicated that he has had problems with his right leg and ankle since that injury and believes that his chronic venous thrombosis was caused by the in-service injury.

In an October 2005 letter, Dr. R.Y., a VA physician, opined that the Veteran's chronic venous thrombosis could have been caused by an in-service injury; however, this opinion is too equivocal to establish service connection.  Therefore, the Board finds that a remand is necessary for a VA examination.  See 38 C.F.R. § 3.159 (c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the residuals of his right leg injury, including chronic deep venous thrombosis and pulmonary embolus.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.  

2.  After securing any outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of his right leg injury residuals.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions. 

The Veteran has stated that he stepped into a hole while running during physical training shortly after he began military service in 1959.  He has reported that he was treated with an ACE bandage and has had problems off and on with the right leg since the injury.  

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all right leg disorders.  For each disorder identified, the examiner should opine as to whether it is at least as likely as not (i.e., 50 percent or more probable) that the disorder was incurred in or causally related to the Veteran's military service.  The examiner should specifically address the Veteran's contention that the right leg injury caused chronic venous thrombosis and the October 2005 letter by Dr. R.Y.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing the above action, the AOJ should conduct any other development as may be indicated as a consequence of the action taken in the preceding paragraphs.  

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence associated with the file since the most recent Supplemental Statement of the Case (SSOC).  If any benefit sought is not granted, the Veteran should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




